Citation Nr: 9928537	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 579A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia





THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

According to a copy of a DD Form 214, Armed Forces Of the 
United States Report Of Transfer Or Discharge (DD 214), the 
veteran entered active military duty on December 10, 1968 and 
was discharged on May 19, 1969.  This document also indicates 
that, between February 5, 1969 and May 18, 1969, the veteran 
had 103 days lost under 10 U.S.C. § 972.  

This appeal arises from a December 1996 decision of the 
Huntington, West Virginia, regional office (RO).  In that 
determination, the RO denied the veteran's claim of 
entitlement to a permanent and total disability rating for 
pension purposes on the basis that he had not served on 
active duty for at least 90 days and that the evidence of 
record did not demonstrate the presence of a 
service-connected disability at the time of his release from 
active duty which would have justified a disability-related 
release from duty.  


REMAND

According to applicable law and regulations, pension is 
payable to a veteran who served for ninety days or more 
during a period of war, during a period of war and was 
discharged or released from such service for a 
service-connected disability, for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war, and for an aggregate of ninety days 
or more in two or more separate periods of service during 
more than one period of war and who is "...permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct[.]"  38 
U.S.C.A. § 1521(a) and (j) (West 1991); 38 C.F.R. 
§ 3.314(b)(1) (1998).  

In the present case, the RO has denied the veteran's claim 
for a permanent and total disability rating for pension 
purposes on the basis that he did not have qualifying 
service.  Specifically, in the December 1996 notification of 
denial, as well as in the December 1997 statement of the 
case, the RO informed the veteran that his pension claim was 
denied because he served on active duty for a period of time 
of less than ninety days and because the claims folder 
contains no evidence of a service-connected disability at the 
time of his separation from service which would have 
justified a disability-related release.  

According to a copy of the veteran's DD 214 which was 
received at the RO in January 1975, the veteran entered 
active military duty on December 10, 1968, and was discharged 
on May 19, 1969, but lost 103 days under 10 U.S.C. § 972 
between February 5, 1969, and May 18, 1969.  The document 
shows that, during this period, the veteran had net service 
of one month and 27 days.  Thereafter, in February 1975, the 
RO sought copies of the veteran's service medical records, 
but verification of the veteran's service was not sought.  

A pertinent regulation provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of military service submitted by a claimant (or sent 
directly to VA by the service department), such as a 
DD Form 214, without verification from the appropriate 
service department if the evidence meets the following 
conditions:  

(1)  The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and 

(2)  The document contains needed 
information as to length, time, and 
character of service; and 

(3)  In the opinion of VA, the document 
is genuine and the information contained 
in it is accurate.  

38 C.F.R. § 3.203(a) (1998).  

Review of the claims folder in the present case indicates 
that, in January 1975, the RO informed the veteran that the 
agency needed a copy of his DD 214 before the agency could 
adjudicate his claim for VA education benefits.  A copy of 
the veteran's DD 214 was received at the RO in the same 
month.  However, although this copy of the veteran's DD 214 
contains information relevant to his service, the document 
appears to have been sent to VA by the veteran or the 
institution where the veteran was undertaking training.  
Significantly, there is no evidence that this copy was issued 
by the service department or by a public custodian of records 
who certified that it was a true and exact copy of the 
document in the custodian's custody.  Consequently, this copy 
of the veteran's DD 214 does not amount to qualifying 
evidence of his service.  See 38 C.F.R. § 3.203(a).  

Furthermore, the pertinent regulation provides additional 
requirements for pension claimants.  Specifically, in 
addition to meeting the requirements of 38 C.F.R. § 3.203(a), 
a document submitted to establish a creditable period of 
wartime service for pension entitlement may be accepted 
without verification if the document (or other evidence of 
record) shows:  

(1)  Service of four months or more; or 

(2)  Discharge for disability incurred in 
line of duty; or 

(3)  Ninety days creditable service based 
on records from the service department 
such as hospitalization for 90 days for a 
line of duty disability.  

38 C.F.R. § 3.203(b) (1998).  In the present case, the copy 
of the veteran's DD 214 which was received at the RO does not 
illustrate service of four months or more.  In fact, as the 
Board has previously discussed, this document shows net 
service of only one month and 27 days between December 10, 
1968 and May 19, 1969.  Additionally, the veteran's DD 214 
does not demonstrate that he was discharged for a disability 
incurred in the line of duty or that he had 90 days of 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  Consequently, this copy of the veteran's 
DD 214 cannot be accepted as evidence of service for purposes 
of pension entitlement.  See 38 C.F.R. § 3.203(b).  

Despite a pension claimant's failure, as in the present case, 
to comply with the requirements of 38 C.F.R. § 3.203(a) and 
(b), the relevant regulation further provides that, when the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
§ 3.203 (and paragraph (b) of § 3.203 in pension claims), VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  If it appears that a 
length of service requirement may not be met (e.g., the 
90 days wartime service requirement to receive pension under 
38 U.S.C. § 1521(j)), VA shall request a complete statement 
of service to determine if there are any periods of active 
service that are required to be excluded under 38 C.F.R. 
§ 3.15.  38 C.F.R. § 3.203(c); 38 C.F.R. § 3.15 (1998) (for 
nonservice-connected or service-connected benefits, active 
service is countable exclusive of time spent on an 
industrial, agricultural, or indefinite furlough, as well as 
time lost on absence without leave (without pay), under 
arrest (without acquittal), in desertion, while undergoing 
sentence of court-martial or in a period following release 
from active duty under the circumstances outlined in 
38 C.F.R. § 3.9).  

Because the copy of the DD 214 in the veteran's claims file 
does not appear to be sufficient evidence under § 3.203, and 
because no attempt appears to have been made to verify the 
veteran's active military duty, the Board finds that a remand 
is necessary for verification of such dates.  See 38 C.F.R. 
§§ 3.15, 3.203(c).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about any additional service personnel 
records which discuss his active duty 
dates and/or the circumstances 
surrounding his discharge (e.g., whether 
he was discharged for a disability 
incurred in the line of duty).  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1998).  

2.  Thereafter, the RO must request 
verification of the veteran's service 
from the service department.  This 
request must include a complete statement 
of the veteran's service to determine if 
there are any periods of his active 
service that are required to be excluded 
under § 3.15.  See 38 C.F.R. §§ 3.15, 
3.203(c) (1998).  All attempts to verify 
the veteran's service, as well as the 
results of such attempts, should be 
documented in the claims folder.  
Following these efforts, any additional 
development deemed necessary with regard 
to the veteran's pension claim should be 
completed.  

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the claim of 
entitlement to a permanent and total 
disability rating for pension purposes.  
If the benefit sought is not granted, the 
veteran should be provided with a 
supplemental statement of the case and 
given the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




